internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-110676-99 date date this general information_letter is in response to your request for a supplemental ruling letter dated date according to revproc_99_1 1999_1_irb_6 sec_2 an information_letter is advisory only and has no binding effect on the internal_revenue_service it is the policy of the internal_revenue_service to answer the inquiries of individuals and organizations regarding the tax effects of proposed or consummated transactions prior to the filing of returns or reports that are required by the revenue laws however due to the factual and procedural nature of the issue involved the service cannot issue another supplemental advance_ruling letter in this case we issued a private ruling letter to the taxpayer on date plr- in that letter the taxpayer represented as required by revproc_90_52 1990_2_cb_626 sec_4 b b ii and iii that the sole reason a subsidiary was not dissolved under local law was to isolate the value of its charter and licenses for resale to an unrelated purchaser and that as soon as reasonably possible and in any event within no more than months from the date of the final liquidating_distribution the subsidiary will be dissolved under local law or sold to an unrelated purchaser on date the taxpayer sought an extension of time within which to dissolve or sell the subsidiary on date we issued a supplemental ruling letter plr-120259-98 in which we held that provided parent sells the stock of sub within months from the final liquidating_distribution on date the prior ruling letter will remain in full force and effect if the stock of sub cannot be sold within this time period then sub will be dissolved no further extensions of time will be granted plr-110676-99 the taxpayer now seeks an additional six-month extension of time within which to sell the stock of the subsidiary although we will not issue another supplemental ruling letter in this case the following general information may be of assistance sec_332 of the internal_revenue_code provides that no gain_or_loss shall be recognized on the receipt by a corporation of property distributed in complete_liquidation of another corporation provided that the corporation receiving the property is in control as defined in sec_1504 of the distributing corporation’s stock there is a complete cancellation or redemption of all of the stock of the distributing_corporation and the transfer of all the property occurs within the taxable_year or the distribution is one of a series of distributions in accordance with a plan_of_liquidation under which the transfer of all the property is completed within three years from the close of the taxable_year during which is made the first of the series of distributions under the plan sec_1_332-4 of the income_tax regulations provides that if a plan_of_liquidation is consummated by a series of distributions extending over a period of more than one taxable_year the nonrecognition_of_gain_or_loss with respect to the distribution in liquidation shall in addition to the requirements of sec_1_332-2 be subject_to the following requirements in order for the distribution in liquidation to be brought within the exception provided in sec_332 to the general_rule for computing gain_or_loss with respect to amounts received in liquidation of a corporation the entire property of the corporation shall be transferred in accordance with a plan_of_liquidation which plan shall include a statement showing the period within which the transfer of the property of the liquidating corporation to the recipient corporation is to be completed the transfer of all the property under the liquidation must be completed within three years from the close of the taxable_year during which is made the first of the series of distributions under the plan for each of the taxable years which falls wholly or partly within the period of liquidation the recipient corporation shall at the time of filing its return file with the district_director of internal revenue a waiver of the statute_of_limitations on assessment the waiver shall be executed on such form as may be prescribed by the commissioner and shall extend the period of assessment of all income and profits taxes for each such year to a date not earlier than one year after the last date of the period for assessment of such taxes for the last taxable_year in which the transfer of the property of such liquidating corporation to the controlling_corporation may be completed in accordance with sec_332 such waiver shall also contain such other terms with respect to assessment as may be considered by the commissioner to be necessary to insure the assessment and collection of the correct_tax liability for each year within the period of liquidation plr-110676-99 for each of the taxable years which falls wholly or partly within the period of liquidation the recipient corporation may be required to file a bond the amount of which shall be fixed by the district_director the bond shall contain all terms specified by the commissioner including provisions unequivocally assuring prompt payment of the excess of income and profits taxes plus penalty if any and interest as computed by the district_director without regard to the provisions of sec_332 and sec_334 over such taxes computed with regard to such provisions regardless of whether such excess may or may not be made the subject of a notice_of_deficiency under sec_6212 and regardless of whether it may or may not be assessed any bond required under sec_332 shall have such surety or sureties as the commissioner may require however see u s c providing that where a bond is required_by_law or regulations in lieu of surety or sureties there may be deposited bonds or notes of the united_states only surety companies holding certificates of authority from the secretary as acceptable sureties on federal bonds will be approved as sureties the bonds shall be executed in triplicate so that the commissioner the taxpayer and the surety or the depositary may each have a copy on and after date the functions of the commissioner with respect to such bonds shall be performed by the district_director for the internal_revenue_district in which the return was filed and any bond filed on or after such date shall be filed with such district_director sec_1_332-4 provides that pending the completion of the liquidation if there is compliance with paragraph a and of sec_1_332-4 and sec_1_332-2 with respect to the nonrecognition_of_gain_or_loss the income and profits tax_liability of the recipient corporation for each of the years covered in whole or in part by the liquidation shall be determined without the recognition of any gain_or_loss on account of the receipt of the distributions in liquidation in such determination the basis of the property or properties received by the recipient corporation shall be determined in accordance with sec_334 however if the transfer of the property is not completed within the three-year period allowed by sec_332 or if the recipient corporation does not continue qualified with respect to the ownership of stock of the liquidating corporation as required by that section gain_or_loss shall be recognized with respect to each distribution and the tax_liability for each of the years covered in whole or in part by the liquidation shall be recomputed without regard to the provisions of sec_332 or sec_334 and the amount of any additional tax due upon such recomputation shall be promptly paid the taxpayer has represented that for each of the taxable years and both the subsidiary to be liquidated and its parent will file waivers of the statute_of_limitations pursuant to sec_1_332-4 and post bonds if required by the district_director pursuant to sec_1_332-4 the waiver shall extend the period of assessment of all income and profits taxes for each such year to a date three years after the last date of the period for assessment of such taxes for the last taxable_year in plr-110676-99 which the transfer of the property of such corporation to the controlling_corporation may be completed in accordance with sec_332 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer and another authorized representative steps have been taken to refund the user_fee paid_by the taxpayer sincerely assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
